06/02/2020


          IN THE SUPREME COURT OF THE STATE OF MONTANA                              Case Number: DA 20-0105
                        Cause No. DA 20-0105



NATHAN G. JUDD,                  )
                                 )
                                 )
Appellant/Defendant and Counter  )
Plaintiff,                       )                  GRANT OF EXTENSION
                                 )
       vs.                       )
                                 )
                                 )
MUFFIE B. MURRAY and W.          )
STEPHEN MURRAY, HELD FAMILY )
TRUST, and WILLIAM A. SARRAZIN, )
                                 )
Appellees/Plaintiffs and Counter
Defendants.

              ____________________________________________


      Pursuant to authority granted under Rule 26(1), M.R. App. P., Appellees are

given an extension of time until July 20, 2020, to prepare, file, and serve the

Appellees’ brief.

      DATED this _____ day of June, 2020.




                                        ______________________________
                                        BOWEN GREENWOOD
                                        Clerk of the Supreme Court


                                                                        Electronically signed by:
                                                                           Bowen Greenwood
                                                                       Clerk of the Supreme Court
                                                                               June 2 2020